Mr. Justice Sheldon delivered the opinion of the Court; The open accounts on each side in this case were properly disregarded by the court. They were nearly balanced, and the proof in regard to them was unsatisfactory. Leaving them out of view, we think the amount of the set off, which the court allowed against the judgment, is correct, and that neither party has just ground to complain of its allowance. The proofs show that the debts of the assignor existing at the time of the assignment, which remain unpaid, are inconsiderable in amount; that there are abundant assets in the hands of the assignee to pay them; and we deem it unnecessary to reverse the decree in order that the creditors to whom these debts are due may be made parties. The award of costs was discretionary with the court below, and we do not feel called upon to interfere with the exercise of that discretion in this case. The decree of the court below is affirmed. Decree affirmed.